tlOU-16-2018    11: 50                                                                                  P.02/04
               Case 1:18-cv-08377-VM Document 13 Filed 11/19/18 Page 1 of 3



                                                          U.S. Department of Justice

                                                         United Stares Attorney
                                                         Southern District of Nev,• York

                                                          86 Chambers Street, Third Floo,.
                                                          New York. New York 10007


                                                         November 16, 20~1~8====--========,1
   By Facsimile (212) 805-6382                                                 V,,   -i         '-iY
   The Honorable Victor Marrero                                                DO< I    NT
   United States District Court                                                ELEC'I \tONICALLY FILED
   Southern District of New York
                                                                               D0 1 '     //,
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street                                                             DA'I            lLED:_-J-!..--~-
   New York, New York 10007

          Re:      Vullo v. Office of the Comptroller of the Currency, 18 Civ. 8377 (VM)

   Dear Judge Marrero:

           This Office represents defendants the Office of the Comptroller of the Currency and
   Joseph M. Otting, United States Comptroller of the Currency (together, "OCC" or ''defendants")
   in the above-referenced action, in which OCC's deadline to answer or otherwise respond to the
   Complaint is presently Friday, November 23, 2018. We write respectfully, and in lieu of the
   exchange of letters contemplated by Rule 11.B of Your Honor's Individual Rules of Practice, co
   request that the Court stay OCC's response deadline and either (i) endorse the parties' proposed
   briefing schedule for OCC's anticipated motion to dismiss the Complaint; or (ii) schedule a pre-
   motion conference concerning OCC's anticipated motion.

            Counsel for plaintiff Maria T. Vullo, Superintendent of the New York State Department
   of Financial Services ("DPS"), consents to OCC's request that the Court stay the November 23
   deadline and either enter the proposed briefing schedule or schedule a pre•motion conference.
   However, it disputes the grounds for OCC's anticipated motion and intends to submit its own
   letter setting forth its position on the issues discussed below.

           By way of background, DFS brings this action to challenge OCC's decision to accept
   applications for "Special Purpose National Bank Charters·· (or "fintech charters"), pursuant to 12
   C.F.R. § 5.20(e)(l), from institutions that conduct non-fiduciary activities and do not accept
   deposits. See Comp I. (ECF No. 1) ~1 21-42. DFS alleges that the issuance of such charters
   would undermine New York State's ability to regulate its financial markets. See id. 1~ 43-51. It
   claims that: (i) OCC's issuance of fintech charters would exceed OCC's regulatory authority as
   established by the National Bank Act ("NBA"); (ii) 12 C.F.R. § 5.20(e)(l) is "null and void''
   because it does not comport with the NBA; and (iii) OCC's issuance of fintech charters would
   violate the Tenth Amendment to the Constitution by removing institutions that receive such
   charters from the ambit of state regulation. See id ,i,i 55-68.
tJOU-16-2018    11: 50                                                                                P. 03./04
               Case 1:18-cv-08377-VM Document 13 Filed 11/19/18 Page 2 of 3



           OfS advanced substantially the same arguments against OCC's potential issuance of
   fintech charters in a prior lawsuit, Vullo v. Office of the Comptroller of the Currency et al., No.
   17 Civ. 3574 (NRB) ("Vullo/'), which was assigned to Judge Buchwald. See Campi. ,r,r 52-54.
   There. OCC moved to dismiss the Complaint on the grounds that (i) DFS lacked standing to
   assert its claims, because OCC had not made any final decision to entertain applications for
   fintech charters pursuant to§ 5.20(e)(I), let alone issued such charters, and New York therefore
   had not suffered an injury in fact; (ii) both the language of § 5.20(e)( l) and OCC's potential
   issuance of fintech charters pursuant to that regulation reflect OCC's reasonable interpretation of
   its statutory authority under the NBA to regulate "the business of banking"; and (iii) any
   issuance of fintech charters would not run afoul of the Tenth Amendment because the
   Supremacy Clause operates in concert with the NBA to displace state laws that conflict with
   federal law, or that prevent or significantly interfere with national bank powers. In an order
   dated December 12, 2017, Judge Buchwald dismissed DFS's Complaint without prejudice,
   holding that DFS lacked standing to assert its claims and, moreover, that those claims were not
   prudentially ripe. (No. 17 Civ. 3574, ECF No. 30).

            OCC intends to move to dismiss the instant Complaint on essentially the same grounds it
   advanced in Vullo /. First, DFS continues to lack standing to bring its claims because it has not
   "suffered an injury in fact-an invasion of a legally protected interest which is (a) concrete and
   particularized, and (b) actual or imminent, not conjectural or hypothetical." Lujan v. Defenders
   of Wildlife, 504 U.S. 555, 560-61 (1992). Specifically, although OCC has determined that it will
   accept applications for fintech charters, it has not actually received any such applications, let
   alone granted one. Any harms DPS can articulate are therefore future-oriented and speculative.
   Second, OCC's interpretation of the ambiguous tenn .;business of banking" in the NBA, 12
   U.S.C. § 24 (Seventh), and of its regulatory authority to issue fintecl, charters under the
   regulation, is reasonable. See, e.g., Cuomo v. Clearing House, 557 U.S. 519, 525 (2009) (OCC's
   interpretation of tcnns in the NBA is entitled to Chevron deference); 12 U.S.C. §§ 21, 26,
   27(b)(l), 24 (Seventh), 27(a), 81 (using the term "business of banking," or similar terms, but not
   defining it); see also NationsBank of North Carolina, NA. v. Variable Annuity Life Insurance
   Co., 513 U.S. 251, 257, 258 n.2 (1995) (deferring to OCC's interpretation that the phrase
   "incidental powers ... necessary to carry on the business of banking" is an independent grant of
   authority providing agency with "discretion to authorize activities beyond those specifically
   enumerated"). Third, any challenge to § 5.20(e}(l) is time-barred by the statute of limitations
   applicable to civil actions against federal agencies. See 28 U.S.C. § 240l(a) (civil actions
   against the United States must be "filed within six years after the right of action first accrues");
   68 Fed. Reg. 70122 (Dec. 17, 2003) (Final Rule adopting amendments to § 5.20(e)(I) became
   effective on January 16, 2004, more than six years before DFS filed its complaint). Finally, the
   issuance of fintech charters pursuant to § 5.20(e)(l) would not run afoul of the Tenth
   Amendment because, taken together, the Supremacy Clause and the NBA entrust banking
   regulation, in the first instance, to the federal government. See Barnett Bank of Marion County
   v. Nelson, 517 U.S. 25 (1996); see also Watters v. Wachovia Bank. N.A., 550 U.S. I, 22 (2007)
   ("'If a power is delegated to Congress in the Constitution, the Tenth Amendment expressly
   disclaims any reservation of that power to the States,'' and "[r]egulation of national bank
   operations is a prerogative of Congress[.]").

           OCC is aware of Rule II.B of Your Honor's Individual Rules of Practice, which
   contemplates the exchange of letters between the parties, with copies to the Court, prior to the
   filing of any motion to dismiss. Respectfully, however, because OCC's anticipated motion

                                                   2
NOU-16-2018    11:51                                                                                                    P.04,04
            Case 1:18-cv-08377-VM Document 13 Filed 11/19/18 Page 3 of 3



   involves issues about which the parties have previously conferred without resolution, we believe
   that this letter, along with DFS's forthcoming letter, is sufficient to present the relevant issues to
   the Court in advance of OCC's anticipated motion.

           Accordingly, OCC respectfully requests that the Court stay OCC's present November 23
   deadline for responding to the Complaint, and endorse the following schedule for briefing on
   OCC's motion to dismiss: (i) OCC's motion due by Tuesday, December 11, 2018; (ii) DFS's
   opposition due by Tuesday, January 15, 2019; and (iii) OCC's reply due by Friday, January 25,
   2019. In the alternative, we request that OCC's response deadline be stayed and that the Court
   schedule the parties to appear for a pre-motion conference. Finally, in the event the Court
   prefers to have the parties exchange letters pursuant to Individual Practice Rule 11.B, we
   respectfully request that OCC's response deadline by stayed to allow the parties time to do so
   promptly.

           We thank the Court for its consideration of this letter.

                                                                               Respectfully submined,

                                                                               GEOFFREY S. BERMAN
                                                                               United States Attorney for the
                                                                               Southern District ofNcw York

                                                                        By:     Isl Christopher Connolly
                                                                               CHRISTOPHER CONNOLLY
                                                                               Assistant United States Attorney
                                                                               Tel.: (212) 637-2761
                                                                               Fax: (212) 637-2786
                                                                               E-mail: christopher.connolly@usdoj.gov

   cc:   Plaintiffs counsel (by e-mail)




                     i { I. < ,_. ,             ,.·       cJ          directed t~5e~pond
                   by ;'. - J. f ..                    ·  letter not to exceed ' ',{" 1 (
                                                              . by
                           ·.>              pages, to the matter set forth above by
                       £-t . . 4   ·,,,/'.._ ",1 /t'. "t.   r ,I~   •




                    SO ORDERED.
                              • /fl
                       ;/I- n;_ /d
                    DATE




                                                                        3


                                                                                                                   TOTAL P.04
